Mr Justice Dibell delivered the opinion of the court. Abstract of the Decision. 1. Brokers, § 90*—when evidence sufficient to sustain a recovery of commissions. In an action for a commission for selling real estate belonging to defendant, a verdict for plaintiffs and a special finding that plaintiffs were the procuring cause of the sale, held sustained by the evidence, it appearing that defendant had listed the premises with plaintiffs to be sold at a certain price and that the defendant had consummated a sale with a purchaser whom the plaintiffs had negotiated with for the purchase of the property. 2. Brokers, § 48*—when real estate agents entitled to a commission. Where real estate agents were the procuring and efficient cause of a sale they are entitled to a commission though the owner completed the negotiations. 3. Appeal and error, § 1002*—when sufficiency of evidence to support verdict not presented for review. Where the abstract does not show that the bill of exceptions contains a motion for a new trial, it does not show that the sufficiency of the evidence to support the verdict is presented by the record. The clerk’s record cannot supply the omission.